IN THE SUPREME COURT OF THE STATE OF NEVADA


JAMAL SNEED,                                              No. 83918
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF                                      FILE
CLARK; AND THE HONORABLE
TIERRA DANIELLE JONES, DISTRICT                               JAN 2 0 2022
JUDGE,                                                       ELIZABETH A_ BROWN
                                                           CLERK Of UPREME COURT
Respondents,
                                                          BY
  and                                                                  CLERK /

THE STATE OF NEVADA,
Real Party in Interest.


                       ORDER DENYING PETITION

            This is an original petition for a writ of mandamus challenging
a district court order denying a pre-trial petition for a writ of habeas corpus.
Petitioner has not included in his appendix to this petition the district court
written order denying his petition for a writ of habeas corpus. This court
normally will not consider a petition for extraordinary relief in the absence
of the challenged written district court order. Rust v. Clark Cty. Sch. Dist.,
103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (explaining that a "district
court's oral pronouncement from the bench, the clerk's minute order, and

even an unfiled written order are ineffective for any purpose"); see NRAP
21(a)(4) (providing that it is the petitioner's obligation to provide an
appendix that includes all the records that may be essential to understand
the matters set forth in the petition). Accordingly, we




                                                                        012 - 6.104;6-
                            ORDER the petition DENTED.'



                                                                                  C.J.
                                                   Pa raguirre


                                                       •                            J.
                                                   Hardesty


                                                          agler‘jb.C.,_0            J.
                                                   Stiglic



                cc:   Hon. Tierra Danielle Jones, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
                      'Petitioner's motion to stay the district court proceedings is denied.
        OF
     NEVADA


101 1947A
                                                      2